Case 15-38315        Doc 59     Filed 10/15/18     Entered 10/15/18 09:17:45          Desc      Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15 B 38315
         Tristain C Dixon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/10/2015.

         2) The plan was confirmed on 03/02/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/20/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 06/21/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38315             Doc 59             Filed 10/15/18    Entered 10/15/18 09:17:45                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $18,471.01
           Less amount refunded to debtor                                  $2,073.28

 NET RECEIPTS:                                                                                               $16,397.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,961.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $684.85
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,645.85

 Attorney fees paid and disclosed by debtor:                             $399.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance                      Unsecured      1,000.00       1,631.24         1,631.24           0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        258.12           258.12           0.00        0.00
 Capital One Auto Finance                    Secured             0.00    10,252.13        10,252.13            0.00        0.00
 Capital One Bank                            Unsecured         700.00        359.09           359.09           0.00        0.00
 Capital One Bank                            Unsecured         700.00        372.44           372.44           0.00        0.00
 Chase                                       Unsecured         121.00           NA               NA            0.00        0.00
 City of Chicago                             Unsecured         120.00           NA               NA            0.00        0.00
 H&R Block Bank                              Unsecured      1,218.74       1,218.74         1,218.74           0.00        0.00
 Illinois Tollway                            Unsecured      2,000.00       3,527.90         3,527.90           0.00        0.00
 Regional Acceptance Corp                    Secured       20,456.43     20,456.43        20,456.43       9,631.57    2,120.31
 T-Mobile                                    Unsecured         495.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-38315        Doc 59      Filed 10/15/18     Entered 10/15/18 09:17:45             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $30,708.56          $9,631.57           $2,120.31
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $30,708.56          $9,631.57           $2,120.31

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,367.53               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,645.85
         Disbursements to Creditors                            $11,751.88

 TOTAL DISBURSEMENTS :                                                                     $16,397.73


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
